DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 24, 2022.  As directed by the amendment: claims 1, 22 and 24 have been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-24 are presently pending in this application, and claim 21 is withdrawn.  Applicant’s amendments are sufficient to overcome the §112 rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed August 24, 2022, with respect to the rejection of newly amended claim 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Haartsen et al. (Haartsen) US 2016/0256228 A1.
Claim Objections
Claim 5 is objected to because of the following informalities:  lines 1-2 recite “…one or more electroactive elements are staggered along a longitudinal axis of the elongated body”, and thus the claim requires more than one electroactive element since only one electroactive element cannot be staggered.  For purposes of examination, this is interpreted as the catheter of claim 1 having more than one electroactive element, wherein the electroactive elements are staggered along a longitudinal axis of the elongated body.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haartsen et al. (Haartsen) US 2016/0256228 A1.
Regarding claim 1, Haartsen discloses a catheter (catheter 5, P0038 and shown in Fig. 1), comprising: an elongated body (elongated body, see annotated Fig. 1 below) including a proximal portion (proximal portion, see annotated Fig. 1 below) and a distal portion (distal portion, see annotated Fig. 1 below); and one or more electroactive elements (smart material, specifically shape memory alloy (SMA) wire 11, P0014 and shown in Fig. 2) in at least one of the proximal portion or the distal portion of the elongated body (the catheter can comprise one or multiple bendable segments, P0068), the one or more electroactive elements each comprising a contractive material (heat is used as a stimulus for changing the shape of the SMA wire, P0040, and the bent SMA wire 11 contracts, having a reduced length, P0043 and Fig. 4) configured to contract in response to a temperature change generated by an application of an electrical signal to the respective electroactive element (catheter 5 comprises wires electrically connected to the SMA wires 11, in order to allow a control unit 8 to control the SMA wires 11, P0039, and control unit 8 is adapted to apply a voltage or current to the SMA wire, in order to heat the SMA wire, wherein the heat is caused by the electrical resistance of the SMA wire, P0040), the contraction of the contractive material of the one or more electroactive elements being configured to change a dimension or a shape of the elongated body (Fig. 4).  

    PNG
    media_image1.png
    839
    944
    media_image1.png
    Greyscale

Regarding claim 2, Haartsen discloses the catheter of claim 1, wherein the one or more electroactive elements are disposed at a distal tip (tip or tip segments can be locally actuated, P0060) of the catheter, the distal tip being at a distal end of the distal portion.  
Regarding claim 18, Haartsen discloses the catheter of claim 1, wherein the elongated body comprises one or more electrical conductors (wires electrically connected to the SMA wires 11, in order to allow a control unit 8 to control the SMA wires 11, P0039) electrically coupled to the one or more electroactive elements, the one or more electroactive elements being configured to receive the electrical signal via an electrical conductor of the one or more electrical conductors.  
Regarding claim 19, Haartsen discloses the catheter of claim 1, wherein a first electroactive element of the one or more electroactive elements is configured to contract, in response to receiving the electrical signal, and bend the at least one of the proximal portion or the distal portion of the elongated body in a first direction away from a longitudinal axis of the elongated body (Fig. 4).  
Regarding claim 20, Haartsen discloses the catheter of claim 1, wherein a first electroactive element and a second electroactive element of the one or more electroactive elements (the catheter can comprise one or multiple bendable segments, P0068, and they may operate independently of each other, P0068) are configured to contract, in response to receiving the electrical signal, and stiffen the at least one of the proximal portion or the distal portion of the elongated body (the multiple bendable segments are fully capable of contracting, in response to receiving the electrical signal, and stiffening the at least one of the proximal portion or the distal portion of the elongated body).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haartsen in view of Couvillon, JR (Couvillon) US 2003/0236445 A1.
Regarding claim 3, Haartsen discloses the catheter of claim 2.
Haartsen does not explicitly teach wherein the one or more electroactive elements are disposed about 2 centimeters or less from the distal tip of the catheter.  
However, Couvillon teaches a guide catheter wherein the one or more electroactive elements are disposed about 2 centimeters or less from the distal tip of the catheter (actuators provided over 100% of the fully inserted length of the guide catheter, P0045).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the SMA wire of Haartsen as claimed for the purpose of guiding the catheter tip as it is being introduced.
Regarding claim 4, Haartsen discloses the catheter of claim 1.
Haartsen does not teach wherein the one or more electroactive elements are staggered around the elongated body in a direction orthogonal to a longitudinal axis of the elongated body.  
However, Couvillon teaches a guide catheter wherein the one or more electroactive elements are staggered around the elongated body in a direction orthogonal to a longitudinal axis of the elongated body (Fig. 8B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the electroactive elements as claimed for the purpose of controlling the catheter since Couvillon teaches that the actuators can be oriented in essentially any direction desired for control, P0073.
Regarding claim 5, Haartsen discloses the catheter of claim 1.
Haartsen does not teach wherein the one or more electroactive elements are staggered along a longitudinal axis of the elongated body.  
However, Couvillon teaches a guide catheter wherein the one or more electroactive elements are staggered along a longitudinal axis of the elongated body (Fig. 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the electroactive elements as claimed for the purpose of controlling the catheter since Couvillon teaches that the actuators can be oriented in essentially any direction desired for control, P0073.
Regarding claim 6, Haartsen discloses the catheter of claim 1.
Haartsen does not teach wherein the one or more electroactive elements are in a spiral arrangement around the elongated body and along a longitudinal axis of the elongated body.  
However, Couvillon teaches a guide catheter wherein the one or more electroactive elements are in a spiral arrangement around the elongated body and along a longitudinal axis of the elongated body (Fig. 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the electroactive elements as claimed for the purpose of controlling the catheter since Couvillon teaches that the actuators can be oriented in essentially any direction desired for control, P0073.
Regarding claim 7, Haartsen discloses the catheter of claim 1.
Haartsen does not teach wherein the elongated body further comprises: an inner liner; an outer jacket; and a structural support member positioned between at least a portion of the inner liner and at least a portion of the outer jacket.  
However, Couvillon teaches a guide catheter wherein the elongated body further comprises: an inner liner (inner liner, P0054); an outer jacket (outer jacket, P0054); and a structural support member (mesh structure, P0054) positioned between at least a portion of the inner liner and at least a portion of the outer jacket (the mesh structure will have an inner liner and an outer jacket, P0054).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Haartsen as taught by Couvillon for the purpose of proving for a flexible and elastic structure such that the catheter possesses an inherent bias or memory that acts to restore the catheter to its original (e.g., substantially linear) configuration, wherein the actuators can then be used to deflect the catheter as needed, Couvillon P0054.
Regarding claim 8, Haartsen in view of Couvillon teaches the catheter of claim 7, wherein at least one of the one or more electroactive elements is in thermal contact with at least a portion of the structural support member (Couvillon, Fig. 5, wherein the electroactive elements are in thermal contact with at least a portion of the mesh structure, as well as directly coupled P0057).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the electroactive elements of Haartsen for the electroactive elements of Couvillon for the purpose of coupling the actuators to the structural support mesh for the purpose of controlling the catheter, P0054 and Fig. 5.
Regarding claim 9, Haartsen in view of Couvillon teaches the catheter of claim 8, wherein the structural support member is a coiled structural support member (Couvillon, helical structural elements having a unitary structure, wherein actuators can be deployed between adjacent turns in the helix, P0053)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute a helical structure element for the mesh structure for the purpose of utilizing an alternative unitary structure, Couvillon P0053.  
Regarding claim 10, Haartsen in view of Couvillon teaches the catheter of claim 9, wherein the one or more electroactive elements are configured to reduce a coil pitch of the coiled structural support member in response to the application of the electrical signal (the electronic actuators are fully capable of reducing a coil pitch of the coiled structural support member in response to the application of the electrical signal).  
Regarding claim 11, Haartsen in view of Couvillon teaches the catheter of claim 9, wherein the one or more electroactive elements are distributed between turns of the coiled structural support member (Couvillon, helical structural element having a unitary structure, wherein actuators can be deployed between adjacent turns of the helix, P0053).
Regarding claim 12, Haartsen discloses the catheter of claim 1.
Haartsen does not explicitly teach wherein the one or more electroactive elements comprise at least two electroactive elements that are substantially diametrically opposed.  
However, Couvillon teaches a guide catheter wherein the one or more electroactive elements comprise at least two electroactive elements that are substantially diametrically opposed (opposing actuators, P0081).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position opposing actuators for the purpose of adjusting stiffness of the catheter, as taught by Couvillon P0081.
Claim 13-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Haartsen in view of Imran, US 5,389,072.
Regarding claim 13, Haartsen discloses the catheter of claim 1.
Haartsen does not teach wherein each of the one or more electroactive elements is configured to contract between about 2% and about 8% when heated above a transition temperature of the respective electroactive element.  
However, Imran teaches a catheter wherein the contractive material comprises Flexinol, col 3 lines 3-8, wherein Flexinol is configured to contract between about 2% and about 8% when heated above a transition temperature of the respective electroactive element (Kronstedt et al., US 2010/0168667, is herein applied as a teaching reference because it teaches that a strand of Flexinol wire shrinks about 6% when heated, P0056).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the SMA of Haartsen to be Flexinol as taught by Imran for the purpose of utilizing a readily available SMA, as taught by Imran.  
Regarding claim 14, Haartsen discloses the catheter of claim 1.
Haartsen does not teach wherein each of the one or more electroactive elements is configured to contract between about 2% and about 8% along a longitudinal axis of the catheter.  
However, Imran teaches a catheter wherein the contractive material comprises Flexinol, col 3 lines 3-8, wherein Flexinol is configured to contract between about 2% and about 8% along a longitudinal axis of the catheter (Kronstedt et al., US 2010/0168667, is herein applied as a teaching reference because it teaches that a strand of Flexinol wire shrinks about 6% when heated, P0056).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the SMA of Haartsen to be Flexinol as taught by Imran for the purpose of utilizing a readily available SMA, as taught by Imran.  
Regarding claims 15-16, Haartsen discloses the catheter of claim 1.
Haartsen does not teach explicitly wherein the contractive material comprises a nickel titanium (NiTi) alloy having a Ni:Ti composition range between about 40:60 and about 60:40, and also about 50:50.
However, Imran teaches a catheter wherein the contractive material comprises a nickel titanium (NiTi) alloy having a Ni:Ti composition of about 50:50 (Flexinol, col 3 lines 3-8, and see Applicant’s disclosure P0079 regarding the composition of Flexinol).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the SMA of Haartsen to be Flexinol as taught by Imran for the purpose of utilizing a readily available SMA, as taught by Imran.
Regarding claim 17, Haartsen discloses the catheter of claim 1.
Haartsen does not teach wherein the one or more electroactive elements have an electrical resistivity greater than about 30 micro-ohms-centimeter.  
However, Imran teaches a catheter wherein the contractive material comprises Flexinol steering wires 21, col 3 lines 3-8, wherein Flexinol has an electrical resistivity greater than about 30 micro-ohms-centimeter (Dynolloy is being used a teaching reference because it teaches that resistance of Flexinol decreases with diameter size (see attached office appendix from Dynolloy) and provides technical data for a range of Flexinol wire diameters from 0.001 to 0.020 inches, all of which have an electrical resistivity greater than about 30 micro-ohms centimeter). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the SMA of Haartsen to be Flexinol as taught by Imran (with potential wire diameters between .0001 and 0.020 inches) for the purpose of utilizing a readily available SMA, as taught by Imran.  
Regarding claim 22, Haartsen discloses a catheter (claim limitations mapped as above for claim 1 unless otherwise noted below), comprising: an elongated body including a proximal portion and a distal portion; and one or more electroactive elements in at least one of the proximal portion or the distal portion of the elongated body, the one or more electroactive elements each being configured contract in response to a temperature change generated by an application of an electrical signal to the respective electroactive element, the contraction of the one or more electroactive elements being configured to change a dimension or a shape of the elongated body.
Haartsen does not teach the one or more electroactive elements comprising a nickel titanium (NiTi) alloy having a Ni:Ti composition of about 50:50.  
However, Imran teaches a catheter wherein the one or more electroactive elements comprises a nickel titanium (NiTi) alloy having a Ni:Ti composition of about 50:50 (Flexinol, col 3 lines 3-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the SMA of Haartsen to be Flexinol as taught by Imran for the purpose of utilizing a readily available SMA, as taught by Imran.
Regarding claim 23, Haartsen in view of Imran teaches the catheter of claim 22.
Dynolloy teaches that resistance of Flexinol decreases with diameter size (see attached office appendix from Dynolloy).  
Haartsen in view of Imran teaches the claimed subject matter except wherein the one or more electroactive elements have an electrical resistivity less than about 50 micro-ohms-centimeter.  Applicant has not indicated any criticality to the claimed subject matter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select a diameter of Flexinol wherein the one or more electroactive elements have an electrical resistivity less than about 50 micro-ohms-centimeter, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 24, Haartsen in view of Imran teaches the catheter of claim 22, wherein the elongated body further comprises one or more electrical conductors electrically coupled to the one or more electroactive elements (Haartsen, wires electrically connected to the SMA wires 11, in order to allow a control unit 8 to control the SMA wires 11, P0039), the one or more electroactive elements being configured to receive the electrical signal via an electrical conductor of the one or more electrical conductors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                             /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783